52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
COLUMBUS PRO SERVICES, INC., Plaintiff-Appellant,v.Vera STEVOVICH;  Lorain Metropolitan Housing Authority,Defendants-Appellees.
No. 94-3332.
United States Court of Appeals, Sixth Circuit.
April 17, 1995.

Before:  MILBURN and NORRIS, Circuit Judges;  MILES, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Columbus Pro Services, Inc., appeals from the order of the district court granting summary judgment to defendants, Vera Stevovich and Lorain Metropolitan Housing Authority, in an action arising out of plaintiff's failure to obtain a construction contract.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.  Because the reasons judgment should be entered for defendants have been articulated by the magistrate judge below, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by the magistrate judge in his Memorandum Opinion dated February 15, 1994.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation